Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-21 are pending.  Note that, Applicant’s amendment and arguments filed 9/7/22 have been entered.  
Claims 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 23, 2021.
Objections/Rejections Withdrawn
The following objections/rejections as set forth in the Office action mailed 6/9/22 
have been withdrawn:
	None.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/154244.
‘244 teaches a liquid detergent concentrate compositions comprising an emulsion having a water phase and an oil phase, the composition containing 1 to 50% of a source of alkalinity, 1 to 70% by weight of at least one nonionic surfactant, 0.1 to 10% by weight of a copolymer, 0.1 to 10% of a second copolymer, etc.  See Abstract.  The second copolymer is an acrylic acid copolymer which is a thickener.  See pages 9 -11.  The composition may contain a wide variety of other ingredients such as defoaming surfactants, pigments, dyes, fragrances, optical brighteners, etc.  See page 22.  The compositions may contain a chelating agent such a polyacrylic acid, etc., in amounts from about 0.1% to about 20% by weight.  See pages 19 and 20.  Suitable brighteners include derivatives of stilbene or 4,4-diamino stilbene, biphenyl, five membered heterocycles or six membered heterocycles, triazines, etc.  One or more optical brighteners may be used in the compositions in amounts from about 0.1 to 5% by weight.  Suitable optical brighteners include Tinopal 5 BM-GX, Tinopal CBS-CL, Tinopal CBS-X, Tinopal DMS-X, Tinopal AMS-GX, etc.  See page 24.  
Specifically, ‘244 teaches a liquid concentrate composition containing 0.15% of a distryl biphenyl derivative, 12% of a fatty alcohol ethoxylated with 8 moles of ethylene oxide, 4% MGDA, 1.5% 2-phosphonobutane-1,2,4-tricarboxylic acid, 3% polyacrylic acid, 35% of 50% solution of sodium hydroxide, 39.35% deionized water, etc.  See page 33.  The pH of the concentrate is from about 13 to 14.  See page 16, lines 1-15.  Additionally, ’244 specifically teaches compositions containing 0.19% distryl biphenyl derivative (Tinopal CBS-X), 0.83% Tinopal DMS-X, 17.5% of an ethoxylated alcohol nonionic surfactant, 5% MGDA, 6.25% diethylenetriamine penta methylene phosphonic acid, 2.5% polyacrylic acid, 37.5% sodium hydroxide solution 50%, deionized water, etc. 
Note that, the Examiner asserts that the broad teachings of ‘244 would suggest compositions having the same storage stability and phase separation properties as recited by instant claims 1 and 15 because ‘244 teaches compositions containing the same components in the same amounts as recited by the instant claims and further, such properties would flow naturally from the teachings of ‘244.     
‘244 does not teach, with sufficient specificity, a composition having a pH from 9 to 14 which is an emulsion having a water and oil phase, said composition being phosphorus free and containing an alkalinity source, a chelating/sequestering agent, an acrylic copolymer thickening agent, a nonionic surfactant, a whitening agent which is phosphorus free containing the requisite components of the composition in the specific amounts as recited by the instant claims.  
Nonetheless, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition having a pH from 9 to 14 which is an emulsion having a water and oil phase, said composition being phosphorus free and containing an alkalinity source, a chelating/sequestering agent, an acrylic copolymer thickening agent, a nonionic surfactant, a whitening agent and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of ‘244 suggest a composition having a pH from 9 to 14 which is an emulsion having a water and oil phase, said composition being phosphorus free and containing an alkalinity source, a chelating/sequestering agent, an acrylic copolymer thickening agent, a nonionic surfactant, a whitening agent, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 103 using  WO2014/154244, Applicant states that ‘244 fails to disclose or teach a first and second whitening agent, and does not disclose specifically a triazine derivative of stilbene, a 4,4-distyryl biphenyl derivative, a bis-(triazinylamine)-stilbene disulphonic acid derivative, or a mixture thereof.  Also, Applicant states that ‘244 teaches that the optical brightener may be optional, with 6 exemplary formulations and 1 commercial formula comprising one brightener.  Additionally, Applicant states that while the instantly claimed compositions are free of phosphorus, all the detergents exemplified by ‘244 need phosphorus ‘244 does not teach a phosphorus free composition.  
In response, note that, the Examiner asserts that the teachings of a reference are not limited to the preferred embodiments and that the broad teachings of ‘244 suggest compositions containing the same components in the same amounts as recited by the instant claims.  Note that, the fact that a specific embodiment is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989).  The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of the disclosed alternatives. See In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004).  Additionally, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); See MPEP 2123(II).  The fact that a reference discloses a multitude of effective combinations does not render any particular formulation less obvious.  Merck & Co., Inc. v. Biocraft Labs, 874 R.2d 804, 808 (Fed. Cir. 1989).  See also, In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching that “hydrated zeolites will work” in detergent formulations even though “the inventors selected the zeolites of the claims from amount thousands of compounds”); In re Susi, 440 F.2d 442, 445 (CCPA 1971) (obviousness rejection affirmed where the disclosure of the prior art was huge, but it undeniably included at least some of the compounds recited in appellant’s generic claims and was a class of chemicals to be used for the same purpose as appellant’s additives). 
For example, ‘244 clearly teaches that a wide variety of alkaline sources may be used including alkali metal hydroxides, alkali metal silicates, phosphates, etc., may be used and that suitable chelating/sequestering agents include aminocarboxylic acids such as EDTA, NTA, DPTA, phosphonates, etc.  See pages 15-18 of ‘124.  Therefore, the Examiner asserts that ‘244 does not require the use of phosphorus or phosphorus-containing compounds and would clearly suggest compositions which are phosphorus-free as recited by the instant claims.  With respect to optical brighteners, ‘244 clearly teaches that one or more optical brighteners may be used in the compositions in amounts from about 0.1 to 5% by weight, wherein suitable optical brighteners include Tinopal 5 BM-GX, Tinopal CBS-CL, Tinopal CBS-X, Tinopal DMS-X, Tinopal AMS-GX, Oetc.; these brighteners taught and suggested by ‘244 would clearly fall within the scope of the brighteners as recited by the instant claims and are the same as the brighteners listed on page 31 of the instant specification.   
 	Additionally, note that, the Examiner asserts that the broad teachings of ‘244 would suggest compositions having the same storage stability and phase separation properties as recited by instant claims 1 and 15 because ‘244 teaches compositions containing the same components in the same amounts as recited by the instant claims and further, such properties would flow naturally from the teachings of ‘244.  The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc. v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.").  See MPEP 2145(II.).  Thus, the Examiner asserts that the teachings of ‘244 are sufficient to render the claimed invention obvious under 35 USC 103.   
	Further, Applicant states that comparative data has been provided in the instant specification which is sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  Specifically, Applicant states that Examples 5-7 of the instant specification provide data showing that the claimed invention provides unexpected and superior whitening in comparison to compositions falling outside the instant claims.  In response, note that, the Examiner asserts that the comparative data provided in the instant specification is not sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  
The data provided in the instant specification is not commensurate in scope with the instant claims.  For example, the instant claims are open to any alkalinity source in broad amounts, a broad group of chelating agents in any amount, any acrylic copolymer thickening agent in any amount, any nonionic surfactant in any amount, and a broad group of whitening agents in any amount, while the instant specification provides data with respect to only several specific embodiments which is not commensurate in scope with the instant claims.  Note that, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980); See MPEP 716.02(d)(I).  Applicant has not provided on this record a sufficient basis for concluding that the generic scope of protection sought by claim 1 is reasonably commensurate with the showing of alleged unexpected results.  See In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978) (obviousness rejection affirmed because evidence establishing that one (or a small number of) species gives unexpected results is inadequate proof); In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005) (Even assuming that the results were unexpected, Harris needed to show results covering the scope of the claimed range.  Alternatively, Harris needed to narrow the claims).  Note that, the evidence in the Specification is not commensurate in scope with the appealed claims.  In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983) (concluding that unexpected results “limited to sodium only” were not commensurate in scope with claims to a catalyst having an “alkali metal metal”.  Appellants have not established that the results using the single embodiment in (Example 3) is representative of the results which would be obtained over the broad scope of compositions covered by the claims).  Also, the Examiner would like to point out that the results for Commercial Detergent A and the claimed invention (i.e. Formulation E) are substantially the same.     
	Additionally, while Examples 5-7 appear to provide data showing a comparison between Commercial Detergent A and the claimed invention, there has been no side-by-side comparison made between “Commercial Detergent A” and the claimed invention showing the actual components and amounts of components present in “Commercial Detergent A”.  Therefore, it is unclear if the data presented actually rises to the level of unexpected and superior or merely shows what one of ordinary skill would reasonably expect based on the constituents of the comparative compositions (i.e. Commercial Detergent A), and no objective determination can be made. Note that, Applicant has failed to meet his or her burden of establishing that the composition of claim 1 imparts results that would have been unexpected to one of ordinary skill in the art at the time of Applicant’s invention.  In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972) (“the burden of showing unexpected results rests on he who asserts them”); In re Freeman, 474 F.2d 1318, 1324 (CCPA 1973) ( to show unexpected results, Applicant must establish:  “(1) that there actually is a difference between the results obtained through the claimed invention and those of the prior art,...and (2) that the difference actually obtained would not have been expected by one skilled in the art at the time of invention”).  Thus, the Examiner asserts that the comparative data provided in the instant specification is not sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/G.R.D/December 5, 2022